DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a 371 of PCT/EP2018/074581 filed 09/12/2018 which claims priority to foreign document Germany 10 2017 218 352.7 filed 10/13/2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon (U.S. Publication 2015/0294505) and Wang (U.S. Patent 5,457,745).
In reference to claim 12, Atsmon discloses a portable apparatus for reducing simulator-sickness-induced impairments when using electronic smartglasses in a vehicle having a receptacle (see paragraph 10 and Figures 2-3 wherein Atsmon discloses a system for dynamically orienting a presentation of a head-mounted display (HMD).  Atsmon discloses the system analyzing movement data of both the HMD and a vehicle, in which a wearer of the HMD is sitting, to orient the HMD to the vehicle.  Atsmon discloses the vehicle comprising a console with a “receptacle” of sorts.  Atsmon discloses the HMD in the form of “glasses” worn by a user.  Note, the Examiner points out that the limitations, “reducing simulator sickness-induced impairments” solely occur within the preamble of the claim without any further connection to any of the limitation within the body of the claim.  Thus, the limitation is not being considered.  When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.), comprising:
an enclosure (see paragraphs 57-59 and Figures 1-2 wherein Atsmon discloses the system comprising an analysis and calculation module which may be executed via a computer program that is installed for example on a mobile device such as a smartphone and/or tablet or as part of computing devices of the vehicle.  Note, it is clear therefore that in any of these configurations, the system of Atsmon at least inherently comprises an “enclosure.”) having a variable external width region, controllable by a user to any fixed width, between maximum and minimum achievable widths, while the enclosure is stationary within the receptacle, to resist removal of the portable apparatus from the receptacle; and
a data output configured to transmit movement data characterizing movement of the vehicle to the electronic smartglasses (see paragraphs 57-59 and Figure 2 wherein Atsmon discloses the movement of the vehicle obtained/gathered by sensor(s) that are attached to the vehicle.  Atsmon discloses the sensors to gather vehicle information such as the current vehicle speed, for example.  Atsmon discloses the information then transferred from the sensors to the analysis and calculation module for example, by wireless or wired means.).
Although Atsmon discloses the HMD as glasses worn by a user utilized in a vehicle, the vehicle shown in at least Figure 3 to comprise of a “receptacle” of sorts in the vehicle’s console, Atsmon does not explicitly disclose the HMD enclosure comprising a variable width region, controllable by a user to any fixed width between maximum and minimum achievable widths, while the enclosure is stationary within the receptacle, to resist removal of the HMD from the receptacle.  Wang discloses an adjustable mobile phone holder that is capable of varying in thickness, width and length (see column 1, lines 6-7 and 50-54).  Wang discloses the holder configured with toothed sections that can be engaged by the pressing of push knobs to force respective prongs to be bent inward making toothed members disengaged from the toothed sections allowing for the holder to be adjusted in either width, length and/or thickness (see column 3, lines 4-30 and Figures 2-3).  Note, it is clear that that such functionality in Wang provides at least “variable external width” to the holder again “controllable by a user” by pressing the push knobs.  Further, it is clear that adjustability in size of the holder in Wang at least inherently comprises “maximum and minimum” widths/limits.  Additionally, one of ordinary skill in the art would realize that, that the adjustability of the size in the holder of Wang, allows for the holder to hold the phone in place and thus create, in effect “resistance” of movement (e.g. removal).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the adjustable variable width holding device techniques of Wang with the HMD in-vehicle-usage type device of Atsmon in order to create a secure in-vehicle storage mechanism for such an HMD device of Atsmon by allowing for the device itself to produce compression forces against the device for securing the device (e.g. phone) there within thus ultimately lending to a more user-friendly device.  Neither Atsmon nor Wang explicitly disclose however, the variable width region attached to the “enclosure” or HMD of Atsmon itself.  One of ordinary skill in the art would realize that the positioning of the adjustable sections and various components of Wang could be integrated into a device itself instead of a “housing” in other words, integrating the variably thickness, width, and/or length techniques of Wang into a portable/mobile device.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to shift the location of the adjustable elements of Wang from a stationary type element (e.g. bin, receptacle) to a portable type element (e.g. phone, remote controller, head-mounted display) since it has been held that shifting the location of parts provides “no invention” and that such a feature maybe a feature of obvious choice in design (see In re Japikse, 86 USPQ 70 (CCPA 1950)).  Even further it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to integrate the adjustability in thickness, width and/or length techniques of Wang with a device such as an HMD device as disclosed by Atsmon since it has been established that the provision of adjustability is not a patentable advance (see In re Stevens, 101 USPQ 284 (CCPA 1954)).  Therefore, the Examiner believes the teachings of Atsmon, Wang and what would have been obvious to one of ordinary skill in the art preclude the claimed invention.
In reference to claim 13, Atsmon and Wang disclose all of the claim limitations as applied to claim 12 above.  Atsmon discloses the information then transferred from the sensors to the analysis and calculation module for example, by wireless or wired means (see paragraph 59 and Figure 2).
In reference to claims 14 and 15, Atsmon and Wang disclose all of the claim limitations as applied to claim 13 above.  Atsmon discloses the information then transferred from the sensors to the analysis and calculation module for example, by wireless or wired means (see paragraph 59 and Figure 2).  Further from at least Figure 2, it is clear that the sensor data is received by analysis and calculation module thus, the Examiner interprets the module, which again is part of a mobile computing device, to at least inherently comprise of a “data input.”
In reference to claim 16, Atsmon and Wang disclose all of the claim limitations as applied to claim 12 above.  Atsmon discloses the movement of the vehicle obtained/gathered by sensor(s) that are attached to the vehicle (see paragraph 57).
Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon (U.S. Publication 2015/0294505), Krueger (U.S. Publication 2011/0282130) and further in view of Wang (U.S. Patent 5,457,745).
In reference to claim 22, Atsmon discloses a display system for a vehicle having a receptacle (see paragraph 10 and Figures 2-3 wherein Atsmon discloses a system for dynamically orienting a presentation of a head-mounted display (HMD).  Atsmon discloses the system analyzing movement data of both the HMD and a vehicle, in which a wearer of the HMD is sitting, to orient the HMD to the vehicle.  Atsmon discloses the vehicle comprising a console with a “receptacle” of sorts.), comprising:
at least one set of electronic smartglasses configured to display at least one of a virtual reality and an augmented reality, including contents corresponding to movement of the vehicle based on movement data (see paragraphs 10, 57-59, 76 and Figures 2-3 wherein Atsmon discloses the HMD in the form of “glasses” worn by a user.  Atsmon discloses presenting data on the HMD and adjusting the data based upon such movement data.  Atsmon discloses for example, a location of a virtual object may be moved by an amount based on the differences between the apparent position of the object and the current vehicle and the HMD device motion.) ; and
a portable apparatus, configured to reduce simulator-sickness-induced symptoms of a user of the electronic smartglasses in the vehicle, by transmitting the movement data to the electronic smartglasses (see paragraphs 57-59 and Figures 1-2 wherein Atsmon discloses the system comprising an analysis and calculation module which may be executed via a computer program that is installed for example on a mobile device such as a smartphone and/or tablet or as part of computing devices of the vehicle.  Atsmon discloses the movement of the vehicle obtained/gathered by sensor(s) that are attached to the vehicle.  Atsmon discloses the sensors to gather vehicle information such as the current vehicle speed, for example.  Atsmon discloses the information then transferred from the sensors to the analysis and calculation module for example, by wireless or wired means.), the portable apparatus having an enclosure with a variable external width region, controllable by a user to any fixed width, between maximum and minimum achievable widths, while the enclosure is stationary within the receptacle, to resist removal of the portable apparatus from the receptacle.
Atsmon does not however explicitly disclose reducing sickness induced symptoms of a user of the glasses in the vehicle.  Krueger discloses systems and methods for avoiding problems associated with compromise or human performance or loss of control due to vertigo, motion sickness and spatial disorientation (see paragraph 2).  Krueger discloses one embodiment wherein sensors feed crew member data into an electronics or avionics computer system in an aircraft (see paragraphs 43-44).  Krueger discloses the crew members wearing head mounted displays or eyewear displays (see paragraph 43 and Figure 1).  Krueger discloses creating and modifying symbology of cues provided to a user to prevent, avoid and ameliorate spatial disorientation and motion sickness (see paragraph 66).  Krueger further discloses an alternate embodiment directed towards reducing such sickness in vehicular travel (see paragraph 116).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the prevention and reduction of spatial disorientation techniques of Krueger with the HMD mobile apparatus computing techniques of Atsmon in order to improve the usage of head-mounted or eyewear-type displays in motion sensory provocative environments to further avoid problems associated with compromised human performance or even loss of user control (See paragraph 21 of Krueger).  Although Atsmon discloses the HMD as glasses worn by a user utilized in a vehicle, the vehicle shown in at least Figure 3 to comprise of a “receptacle” of sorts in the vehicle’s console, neither Atsmon nor Krueger explicitly disclose the HMD enclosure comprising a variable width region, controllable by a user to any fixed width between maximum and minimum achievable widths, while the enclosure is stationary within the receptacle, to resist removal of the HMD from the receptacle.  Wang discloses an adjustable mobile phone holder that is capable of varying in thickness, width and length (see column 1, lines 6-7 and 50-54).  Wang discloses the holder configured with toothed sections that can be engaged by the pressing of push knobs to force respective prongs to be bent inward making toothed members disengaged from the toothed sections allowing for the holder to be adjusted in either width, length and/or thickness (see column 3, lines 4-30 and Figures 2-3).  Note, it is clear that that such functionality in Wang provides at least “variable width” to the holder again “controllable by a user” by pressing the push knobs.  Further, it is clear that adjustability in size of the holder in Wang at least inherently comprises “maximum and minimum” widths/limits.  Additionally, one of ordinary skill in the art would realize that, that the adjustability of the size in the holder of Wang, allows for the holder to hold the phone in place and thus create, in effect “resistance” of movement (e.g. removal).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the adjustable variable width holding device techniques of Wang with the HMD in-vehicle-usage spatial disorientation prevention techniques of the combination of Atsmon and Krueger in order to create a secure in-vehicle storage mechanism for such an HMD device of Atsmon by allowing for the device itself to produce compression forces against the device for securing the device (e.g. phone) there within thus ultimately lending to a more user-friendly device.  None of Atsmon, Krueger nor Wang explicitly disclose however, the variable width region attached to the “enclosure” or HMD of Atsmon itself.  One of ordinary skill in the art would realize that the positioning of the adjustable sections and various components of Wang could be integrated into a device itself instead of a “housing” in other words, integrating the variably thickness, width, and/or length techniques of Wang into a portable/mobile device.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to shift the location of the adjustable elements of Wang from a stationary type element (e.g. bin, receptacle) to a portable type element (e.g. phone, remote controller, head-mounted display) since it has been held that shifting the location of parts provides “no invention” and that such a feature maybe a feature of obvious choice in design (see In re Japikse, 86 USPQ 70 (CCPA 1950)).  Even further it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to integrate the adjustability in thickness, width and/or length techniques of Wang with a device such as an HMD device as disclosed by Atsmon since it has been established that the provision of adjustability is not a patentable advance (see In re Stevens, 101 USPQ 284 (CCPA 1954)).  Therefore, the Examiner believes the teachings of Atsmon, Krueger and Wang and what would have been obvious to one of ordinary skill in the art preclude the claimed invention.
In reference to claims 23 and 24, Atsmon, Krueger and Wang disclose all of the claim limitations as applied to claim 22 above.  Atsmon discloses the information then transferred from the sensors to the analysis and calculation module for example, by wireless or wired means (see paragraph 59 and Figure 2).  Further from at least Figure 2, it is clear that the sensor data is received by analysis and calculation module thus, the Examiner interprets the module, which again is part of a mobile computing device, to at least inherently comprise of a “data input.”
In reference to claim 25, Atsmon, Krueger and Wang disclose all of the claim limitations as applied to claim 22 above.  Atsmon discloses the movement of the vehicle obtained/gathered by sensor(s) that are attached to the vehicle (see paragraph 57).

Response to Arguments
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive.
In reference to claims 12 and 22, Applicant argues that the variable width portion in Wang is not intended to be inserted into an enclosure and no rationale was provided in the Office Action for why a person of ordinary skill in the art would have found it obvious to modify the cited prior art so that an external width of an enclosure of a portable apparatus that fits within a receptacle of a vehicle (see page 6 of Applicant’s Remarks).  As can be seen in the rejection of these claims above, Wang has been shown to disclose a holder configured with toothed sections that can be engaged and disengaged allowing for the holder to be adjusted in either width, length and/or thickness.  It is clear therefore that this provides at least “variable width” to the holder with an adjustability in size of the holder.  Further, since such adjustments can be made in any of the directions including an “expanding” direction, the Examiner interprets such as functionally equivalent to having a “variable external width.”  As seen above, the Examiner has applied the judicially held obvious rationale of a shift in location of parts is an obvious-type feature.  The Examiner has stated that one of ordinary skill in the art would realize that the positioning of the adjustable sections and various components of Wang could be integrated into a device itself instead of a “housing.”  It is clear that the motivation to perform such a relocation of parts from Wang’s holder to a portable device such as that disclosed by Atsmon is in order to provide an integrated, all-in-one self-fitting type device.  Again, it has been established that shifting the location of parts provides “no invention” and that such a feature maybe a feature of obvious choice in design (see In re Japikse, 86 USPQ 70 (CCPA 1950)) with further establishing that the provision of adjustability is not a patentable advance (see In re Stevens, 101 USPQ 284 (CCPA 1954)).  Therefore, the Examiner believes the teachings of the combination of the cited prior art, Atsmon, Krueger and Wang, and what would have been obvious to one of ordinary skill in the art preclude the claimed invention.  The Examiner deems the rejection as just.

Allowable Subject Matter
Claims 17, 18 and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In reference to claim 19, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of a portable apparatus for reducing simulator-sickness-induced impairments when using smartglasses in a vehicle having a drinks holder, an enclosure having a mechanism configure to increase a variable width region of the enclosure adjustable by a user relative to at least one dimension of the receptacle while the enclosure is stationary thereby wedging the portable apparatus in the drinks holder and a data output configure to transmit movement data charactering movement of the vehicle to the electronic smartglasses.
In reference to claims 20-21, these claims depend upon allowable claim 19 and are therefore at least inherently deemed allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612
12/16/22